Citation Nr: 0830635	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-14 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for end stage renal 
disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty with the United States Air 
Force from July 1967 to May 1971.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which, in part, denied the veteran's claim of 
entitlement to service connection for end stage renal 
disease.  

The veteran indicated in his substantive appeal  (VA Form 9) 
in April 2007 that he desired a Board hearing.  However, in 
December 2007 the veteran indicated that he wished to 
withdraw his hearing request.  See 38 C.F.R. §§ 20.702(e) and 
20.704(e) (2007).

Issues not on appeal

In the above-referenced April 2006 decision, the RO also 
denied the veteran's claim of entitlement to service 
connection for hearing loss.  The veteran included this issue 
in his notice of disagreement, and it was included in the 
March 2007 statement of the case.  However, in his 
substantive appeal the veteran indicated that he no longer 
wished to pursue the hearing loss claim.  That issue is 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

In October 2007, the RO denied the veteran's claim of 
entitlement to non service-connected pension benefits.  To 
the Board's knowledge, the veteran has not disagreed with 
that decision, and that matter therefore not in appellate 
status.  




FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
currently diagnosed end stage renal disease and his military 
service.


CONCLUSION OF LAW

End stage renal disease was not incurred in or aggravated by 
active military service, and such may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for end stage renal 
disease.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated October 26, 2005, including evidence of "a 
relationship between your current disability and an injury, 
disease, or event in military service."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
October 2005 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the October 2005 letter that VA would assist 
him with obtaining relevant records from any Federal agency, 
including records from the military and VA Medical Centers.  
The veteran was also advised in the letter that a VA 
examination would be provided if necessary to decide his 
claim.  With respect to private treatment records, the 
October 2005 letter informed the veteran that VA would make 
reasonable efforts to obtain non-Federal evidence.  The 
veteran was advised that outpatient records from Beeville 
Medical Associates had been requested on his behalf.  
Included with the letter were copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and the 
letter asked that the veteran complete such so that the RO 
could obtain private records on his behalf.  

The October 2005 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure that we receive 
all requested records that are not in the possession of a 
Federal department or agency."  [Emphasis as in original 
letter]

The veteran was also advised: "If there is any other evidence 
or information that you think will support your claim, please 
let us know. If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This request 
complies with the "give us everything you've got" 
requirement contained in 
38 C.F.R. § 3.159 (b).  However, the Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments [which 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008], among other things, removed the 
notice provision requiring VA to request the veteran to 
provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the veteran's 
claim.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The veteran was provided specific notice as 
to the Dingess decision in a May 31, 2006 letter from the RO.  
Moreover, because the veteran's claim is being denied, 
elements (4) and (5) are moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, service medical records and reports of private 
treatment of the veteran have been associated with the claims 
folder.  Additionally, the veteran was afforded a VA 
examination in February 2006.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  

For certain chronic disorders, including cardiovascular-renal 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Analysis

The veteran contends that his currently diagnosed end stage 
renal disease is related to in-service kidney problems while 
he was stationed in Korea.  See the May 18, 2006 notice of 
disagreement and the March 30, 2007 substantive appeal.

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.  

In this case, it is undisputed that the veteran now has end 
stage renal disease, which is evidenced by the February 2006 
VA examination report.  Hickson element (1) is therefore 
satisfied.  

Turning to the second Hickson element, in-service disease or 
injury, service medical treatment records disclose that the 
veteran evidenced a gross hematuria in November 1970, which 
was treated and had resolved by the following month.  
The remainder of his service medical records are pertinently 
negative for any symptomatology related to a potential kidney 
problem, to include the pertinently negative separation 
examination conducted in February 1971.  

Service medical records dated in December 1970 and February 
1971 referred to the hematuria as "terminal."  In the 
context of the service medical records, the Board takes these 
comments to mean that he veteran's hematuria had terminated 
(which the records show that it had), not that it was fatal 
(which it manifestly was not).

There is no indication of the source of the hematuria, and 
there is no indication of renal disease in the service 
medical records.  However, giving the veteran the benefit of 
the doubt, to the extent that there is one isolated notation 
of a gross hematuria in November 1970, Hickson element (2) 
has been met.  

The Board notes in passing that the veteran's end stage renal 
disease was not diagnosed until 2003, decades after the one-
year period to allow for presumptive service connection for 
renal disease.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  

With respect to crucial Hickson element (3), medical nexus, 
the record contains a January 2005 statement by K.U., M.D. 
which relates the veteran's end stage renal disease to non 
service-connected hypertension.  Also of record is the 
February 2006 VA medical examination report, in which the 
examiner reviewed the claims folder, to include the November 
1970 notation of a gross hematuria, and found that the 
veteran's end stage renal disease "is not service-connected 
but related to the hypertension which began in 1992."  

The Board assigns the February 2006 VA medical opinion great 
probative weight.  It was provided by a medical professional 
who examined the veteran and reviewed his VA claims folder 
for the specific purpose of rendering such opinion.  
Moreover, the February 2006 negative nexus opinion is 
congruent with Dr. K.U.'s similar opinion.  Both opinions, 
moreover, appear to be consistent with the veteran's medical 
history, which document the one episode of gross hematuria in 
service, with no etiology stated and in any event which  
resolved prior to separation.  The veteran was negative for 
kidney symptomatology for over three decades after service.  
Finally, the current renal disease occurred after the onset 
of hypertension many years after service.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) [the probative value of a 
medical statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to 
support his opinion."].  

There is no competent medical evidence to the contrary.  To 
the extent that the veteran and his representative contend 
that his current end stage renal disease is related to his 
military service, it is now well established that lay persons 
without medical training, such as the veteran and his 
representative, are not competent to comment on medical 
matters such as date of onset or cause of a disability, or in 
the representative's case how medical professionals should 
weigh medical evidence in rendering opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements of the 
veteran and his representative offered in support of his 
claims are not competent medical evidence and do not serve to 
establish a medical nexus.

Accordingly, the Board finds that Hickson element (3) is not 
met, and the claim for entitlement to service connection for 
end stage renal disease fails on this basis.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for end 
stage renal disease.  Therefore, contrary to the assertions 
of the veteran's representative, the benefit of the doubt 
rule is not for application because the evidence is not in 
relative equipoise.  The benefit sought on appeal is 
accordingly denied.




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for end stage renal disease is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


